Case 6:18-cv-00308-ADA Document 322 Filed 09/23/20 Page 1 of 1         FILED
                                                                 September 23, 2020
                                                                 CLERK, U.S. DISTRICT COURT
                                                                 WESTERN DISTRICT OF TEXAS

                                                                               lad
                                                             BY: ________________________________
                                                                                     DEPUTY
